Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In the Estate of Linda J. Velvin, Deceased            Appeal from the County Court at Law of
                                                      Bowie County, Texas (Tr. Ct. No. 39,821,
No. 06-13-00028-CV                                    39,821A & 39,821B). Opinion delivered
                                                      by Chief Justice Morriss, Justice Carter and
                                                      Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, William Demond, pay all costs of this appeal.

                                                      RENDERED OCTOBER 1, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk